SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

429
KA 12-02200
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JASON L. LOPER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Peter C.
Bradstreet, J.), rendered July 16, 2012. The judgment convicted
defendant, upon a nonjury verdict, of attempted burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice and on the law by vacating the sentence imposed and as
modified the judgment is affirmed, and the matter is remitted to
Steuben County Court for the filing of a predicate felony offender
statement and resentencing.

     Same Memorandum as in People v Loper ([appeal No. 1] ___ AD3d ___
[June 20, 2014]).




Entered:    June 20, 2014                          Frances E. Cafarell
                                                   Clerk of the Court